 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     DEAN RAIKEN; and CHERYL                               Case No.: 3:18-cv-02520-H-BGS
11
     RAIKEN,
12                                         Plaintiffs,     ORDER GRANTING DEFENDANT’S
                                                           MOTION TO DISMISS WITH LEAVE
13   v.                                                    TO AMEND
14
     WELLS FARGO BANK, N.A.; and
                                                           [Doc. No. 10]
15   DOES 1 through 25,
16                                       Defendants.
17
18          On December 21, 2019, Defendant Wells Fargo Bank, N.A. filed a motion to
19   dismiss Plaintiffs Dean and Cheryl Raiken’s (collectively, “Plaintiffs”) first amended
20   complaint. (Doc. No. 10.) On February 5, 2019, Plaintiffs filed their opposition. (Doc.
21   No. 12.) Defendant replied on February 11, 2019. (Doc. No. 14.) For the following
22   reasons, the Court grants Defendant’s motion to dismiss.
23                                               Background
24          In January 2004, Plaintiffs obtained from Defendant a Home Equity Line of Credit
25   for their home. (Doc. Nos. 9 ¶ 8; 11, Request for Judicial Notice (“RJN”) Exh. B.)1
26
27   1
       Along with its motion to dismiss, Defendant filed a request for judicial notice. (Doc. No. 11.) The
28   Court takes judicial notice of Defendant’s exhibits, pursuant to Federal Rule of Evidence 201(b), as all
     of the documents were either publically recorded or filed in Plaintiffs’ 2012 bankruptcy case. See Lee v.

                                                     1
                                                                                          3:18-cv-02520-H-BGS
 1   Plaintiffs made payments on the loan until December 2012. (Doc. No. 9 ¶ 9.) In
 2   December 2012, Plaintiffs filed for bankruptcy. (Id. ¶ 10; RJN Exh. C.) In 2013,
 3   Plaintiffs emerged from the bankruptcy in 2013 and resumed payments on the loan. (Doc.
 4   No. 9 ¶ 10.) In November 2013, Defendant informed Plaintiffs that a balloon payment on
 5   their loan would be due February 20, 2014. (Id. ¶ 11.) Plaintiffs allege that they were
 6   surprised by the balloon payment. (Id. ¶ 12.)
 7         Plaintiffs were unable to pay the balloon payment. (Id. ¶ 13.) In letters to Plaintiffs,
 8   Defendant referred to options to keep their home, leading Plaintiffs to contact Defendant
 9   to request a loan modification in January 2014. (Id. ¶¶ 25, 28.) In April 2014, Plaintiffs
10   were informed that they did not meet requirements for the “Principal Forgiveness”
11   modification. (Id. ¶ 25.) On July 10, 2014, Plaintiffs were informed by one of
12   Defendant’s employees that letters threatening foreclosure and demanding balloon
13   payment were automatically generated, and Defendant would not take action as long as
14   Plaintiffs were working with a “Home Preservation Specialist.” (Id. ¶ 19.) Thus,
15   believing that it would prevent foreclosure, Plaintiffs maintained contact with a “Home
16   Preservation Specialist” and continued to make monthly payments. (Id. ¶¶ 17, 20.)
17   Between August 2014 and July 2017, Plaintiffs made five more requests for
18   modifications, which were all denied as incomplete or for failure to meet Defendant’s
19   program requirements. (Id. ¶ 25.)
20         Between November 2013 and October 2017, Plaintiffs reduced their balance from
21   $70,000 to $53,158.70. (Id. ¶ 21.) Then, on October 30, 2017, Defendant recorded a
22   “Notice of Default” as to Plaintiffs’ loan. (Id. ¶ 30; RJN Exh. F.) After the notice of
23   default, Defendant still sent Plaintiffs another statement of account, to which Plaintiffs
24   responded by sending a payment that Defendant accepted, but then refunded. (Doc. No. 9
25   ¶¶ 32–33.) In January 2018, Plaintiffs spoke to and wrote emails to two of Defendant’s
26   employees regarding their situation. (Id. ¶ 37.) Defendant proceeded with foreclosure.
27
28   City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001) (“[U]nder Fed. R. Evid. 201, a court may
     take judicial notice of ‘matters of public record.’”).

                                                 2
                                                                                     3:18-cv-02520-H-BGS
 1   (Id. ¶ 40.) Plaintiffs then sold their home in early 2018. (Id. ¶ 41; RJN Exh. G.)
 2         Accordingly, Plaintiffs commenced this action in San Diego Superior Court on
 3   September 27, 2018. (Doc. No. 1 at 8.) Defendant then removed to this Court based on
 4   diversity jurisdiction on November 2, 2018. (Id. at 1.) Plaintiffs filed the first amended
 5   complaint on December 7, 2018. (Doc. No. 9.) Plaintiffs allege claims for: (1) slander of
 6   title; (2) violations of the Real Estate Settlement Procedures Act (“RESPA”); (3) breach
 7   of contract; (4) fraud; (5) intentional infliction of emotional distress; (6) violations of
 8   California’s Unfair Competition Law, Business and Professions Code §§ 17200, et seq.
 9   (“UCL”); (7) violations of California’s False Advertising Law, Business and Professions
10   Code §§ 17500, et seq. (“FAL”); and (8) financial elder abuse. (Id.)
11                                           Discussion
12   I.    Legal Standard for Rule 12(b)(6)
13         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
14   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
15   failed to state a claim upon which relief can be granted. See Conservation Force v.
16   Salazar, 646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure
17   8(a)(2)’s plausibility standard governs a plaintiff’s claims. The Supreme Court has
18   explained Rule 8(a)(2) as follows:
19         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
           short and plain statement of the claim showing that the pleader is entitled to
20         relief. As the Court held in [Bell Atlantic Corp. v. Twombly, 550 U.S. 544
           (2007)], the pleading standard Rule 8 announces does not require detailed
21         factual allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
22         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
23         further factual enhancement.
24   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets

25   omitted).

26         In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility

27   when the plaintiff pleads factual content that allows the court to draw the reasonable

28   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.


                                               3
                                                                                 3:18-cv-02520-H-BGS
 1   “Factual allegations must be enough to raise a right to relief above the speculative level.”
 2   Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal
 3   conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume
 4   that the plaintiff “can prove facts which it has not alleged or that the defendants have
 5   violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of
 6   Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court
 7   may consider documents incorporated into the complaint by reference and items that are
 8   proper subjects of judicial notice. See Coto Settlement, 593 F.3d at 1038.
 9         If the court dismisses a complaint for failure to state a claim, it must then
10   determine whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497
11   (9th Cir. 1995). “A district court may deny a plaintiff leave to amend if it determines that
12   allegation of other facts consistent with the challenged pleading could not possibly cure
13   the deficiency, or if the plaintiff had several opportunities to amend its complaint and
14   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998,
15   1003 (9th Cir. 2010) (internal quotation marks and citations omitted).
16   II.   Analysis
17         Plaintiffs allege claims for: (1) slander of title; (2) violations of RESPA; (3) breach
18   of contract; (4) fraud; (5) intentional infliction of emotional distress; (6) financial elder
19   abuse; and (7) violations of California’s UCL and FAL. (Doc. No. 9.) Defendant argues
20   that Plaintiffs’ complaint should be dismissed because each of Plaintiffs claims fails to
21   meet the pleading requirements. (Doc. No. 10-1.) After considering the parties’
22   arguments, the Court concludes that Plaintiffs have failed to state a claim under Rule
23   12(b)(6) and therefore Plaintiffs’ complaint should be dismissed.
24         A.     Slander of Title
25         Plaintiffs’ claim for slander of title alleges that Defendant’s recording of the notice
26   of default and initiation of foreclosure proceedings were false and malicious. (Doc. No. 9
27   ¶¶ 55–64.) The elements of a cause of action for slander of title are: “(1) a publication,
28   (2) which is without privilege or justification, (3) which is false, and (4) which causes

                                               4
                                                                                  3:18-cv-02520-H-BGS
 1   direct and immediate pecuniary loss.” Manhattan Loft, LLC v. Mercury Liquors, Inc.,
 2   173 Cal. App. 4th 1040, 1050 (2009). A privilege, either absolute or qualified, is a
 3   defense to a charge of slander of title. Smith v. Commonwealth Land Title Ins. Co., 177
 4   Cal. App. 3d 625, 630 (1986). Under California law, publications made in judicial or
 5   quasi-judicial proceedings are privileged. See Cal. Civ. Code § 47. Specifically,
 6   nonjudicial foreclosure documents are subject to this privilege. See id. § 2924(d);
 7   Kachlon v. Markowitz, 168 Cal. App. 4th 316, 333–34 (2008). However, this privilege is
 8   not absolute, and a defendant may still be liable for slander of title if he acted with
 9   malice. See Kachlon, 168 Cal. App. 4th at 343–44. Malice requires “that the publication
10   was motivated by hatred or ill will towards the plaintiff or by a showing that the
11   defendant lacked reasonable ground for belief in the truth of the publication and therefore
12   acted in reckless disregard of the plaintiff’s rights.” Id. at 336.
13         Here, Plaintiffs base their slander of title claim on Defendant’s recording of notice
14   of default. (Doc. No. 9 ¶¶ 55–64.) However, Plaintiffs’ claim fails because they have
15   failed to show that the notice of default was false. The loan contract balloon payment
16   provision provides that “[t]he maturity date of the Secured Debt is 2/20/2014 . . . .” (RJN
17   Exh. B ¶ 3.) The loan contract also provides as remedies for default: “At the option of
18   Lender, all or any part of the agreed fees and charges, accrued interest and principal shall
19   become immediately due and payable, after giving notice if required by law, upon the
20   occurrence of a default or anytime thereafter.” (Id. ¶ 15.) The contract defines default as:
21   “Grantor will be in default if any party obligated on the Secured Debt fails to make
22   payment when due.” (Id. ¶ 14.) Defendant’s notice of default is consistent with the facts
23   alleged in Plaintiffs’ complaint and the loan contract. In November 2013, Defendant
24   informed Plaintiffs that a balloon payment on their loan would be due on February 20,
25   2014. (Doc. No. 9 ¶¶ 11–12.) The notice of default also states that the balance of
26   principal and interest became due on February 20, 2014, (RJN Exh. G at 3.), the same
27   date provided in loan contract, (RJN Exh. B ¶ 3). Plaintiffs do not dispute that they did
28   not pay the amount due by this deadline, (Doc. No. 9 ¶ 13), and Plaintiffs therefore were

                                                 5
                                                                                3:18-cv-02520-H-BGS
 1   in default under the terms of the loan contract, (RJN Exh. B ¶¶ 3, 14). The notice of
 2   default states that as of October 27, 2017, Plaintiffs owed $53,576.70, (RJN Exh. G at 1),
 3   which is the same as what is alleged in Plaintiffs’ complaint, (Doc. No. 9 ¶ 21).
 4   Therefore, Plaintiffs were in default, and Defendant acted within its rights under the loan
 5   contract in recording the notice of default and instituting foreclosure proceedings.
 6         Plaintiffs contend that their loan contract was modified when an employee of
 7   Defendant told them to disregard letters threatening foreclosure and demanding final
 8   payment because such letters are generated automatically, and that Defendant would not
 9   take action as long as Plaintiffs were working with a Home Preservation Specialist. (Id.
10   ¶ 19.) This led Plaintiffs to believe “as long as they kept making payments and working
11   with the ‘Home Preservation Specialist’, Wells Fargo would not attempt to avail itself of
12   the surprise ‘balloon payment’ provision of the loan agreement . . . .” (Id. ¶ 20.) But, such
13   oral communications are insufficient to modify the parties’ loan agreement. Under the
14   statute of frauds, an agreement “for the sale of real property, or of an interest therein”
15   must be in writing signed by the party to be charged in order to be valid. Cal. Civ. Code.
16   § 1624(a)(3). Further, “[a] mortgage or deed of trust also comes within the statute of
17   frauds.” Secrest v. Sec. Nat’l Mortg. Loan Tr. 2002-2, 167 Cal. App. 4th 544, 552 (2008),
18   as modified on denial of reh’g (Nov. 3, 2008). An agreement modifying a contract is
19   subject to the statute of frauds if the underlying contract is governed by the statute of
20   frauds. Id. at 553 (citing Cal. Civ. Code § 1698(a)). In addition, the loan contract itself
21   prohibits amendment by oral agreement. (RJN Exh. B ¶ 23.)
22         Plaintiffs argue that the statute of frauds does not apply when the lender accepts
23   partial performance and the borrower makes a serious change in position in reliance on an
24   oral contract. (Doc. No. 12 at 9–12.) Plaintiffs allege that they performed by continuing
25   to make regular payments after the balloon payment became due and by refraining from
26   suing Defendant for “loan origination fraud after they discovered the balloon payment
27   term.” (Id. at 9.) In support of this, Plaintiffs rely on Secrest; Johnson v. Nationstar
28

                                               6
                                                                                3:18-cv-02520-H-BGS
 1   Mortg., LLC, No. 3:17-CV-03676-WHO, 2018 WL 807370 (N.D. Cal. Feb. 9, 2018); and
 2   Chavez v. Indymac Mortg. Servs., 219 Cal. App. 4th 1052, 1055 (2013).
 3         However, Plaintiffs’ allegations are insufficient to exempt any modification to the
 4   loan agreement from complying with the statute of frauds. Secrest states that “[t]he
 5   payment of money is not sufficient part performance to take an oral agreement out of the
 6   statute of frauds . . . .” 167 Cal. App. 4th at 555 (citations omitted). Further, “forbearance
 7   agreements altering a mortgage are covered by the statute of frauds.” Newgent v. Wells
 8   Fargo Bank, N.A., No. 09CV1525 WQH, 2010 WL 761236, at *5 (S.D. Cal. Mar. 2,
 9   2010) (citing Secrest, 167 Cal. App. 4th at 553). Both Johnson and Chavez are unlike the
10   present case because the plaintiffs in each of those cases alleged the existence of a written
11   document confirming oral assurances. In Johnson, the court concluded that the defendant
12   could not assert a statute of frauds defense where the plaintiff received an oral assurance
13   of an adjusted pay schedule and alleged “the existence of a letter from Nationstar
14   documenting some terms of the offer . . . .” 2018 WL 807370 at *4. The court there
15   clarified that the statute of frauds does not require a written contract, rather, a note or
16   memorandum subscribed by the party to be charged is adequate “if it identifies the
17   subject of the parties’ agreement, shows that they made a contract, and states the essential
18   contract terms with reasonable certainty.” Id. (citing Sterling v. Taylor, 40 Cal. 4th 757,
19   765–66 (2007)). In Chavez the defendant was estopped from asserting a statute of frauds
20   defense where the defendant sent the plaintiff a loan modification agreement on which
21   the plaintiff detrimentally relied, although the agreement did not meet the statute of
22   frauds because the plaintiff executed the document, but the defendant did not. 219 Cal.
23   App. 4th at 1057–1062.
24         Here, Plaintiffs do not allege the existence of any such memorandum or other
25   written correspondence from Defendant stating the essential contract terms with
26   reasonable certainty. Rather, Plaintiffs merely allege that Defendant’s employee told
27   them that Defendant would not foreclosure as long as Plaintiffs worked with a Home
28   Preservation Specialist. (Doc. No. 9 ¶ 9.) Plaintiffs do not allege that they received any

                                                7
                                                                                 3:18-cv-02520-H-BGS
 1   document memorializing or corroborating the employee’s assurances, nor do they even
 2   allege the existence of any such document. And again, the loan contract itself prohibits
 3   amendment by oral agreement. (RJN Exh. B ¶ 23.)
 4         Plaintiffs further argue that Defendant’s written correspondences modified the
 5   contract and meet the statute of frauds. (Doc. No. 12 at 12–13.) However, such
 6   communications, which consist of statements of account and information on Defendant’s
 7   loan modification programs, in no way modified their existing contract. Such
 8   communications did not identify “the subject of the parties’ agreement, show[] that they
 9   made a contract, and state[] the essential contract terms with reasonable certainty.”
10   Johnson, 2018 WL 807370 at *4 (citing Sterling, 40 Cal. 4th at 766). The statements of
11   account merely showed Plaintiff’s outstanding balance and did not absolve Plaintiffs of
12   their responsibility to pay the balloon payment, which they failed to do by the due date,
13   subsequently causing their default. Defendant’s letters advertising their loan modification
14   were not guarantees of loan modification, but rather invitations to apply for the programs.
15   Plaintiffs in fact followed up by applying for such loan modification programs, but were
16   ultimately denied by Defendant. (Doc. No. 9 ¶ 25.) Accordingly, the Court concludes that
17   Plaintiffs have failed to plead a claim for slander of title.
18         B.     RESPA Violations
19         Plaintiffs allege that Defendant violated 12 U.S.C. § 2605(e)(2)(A)–(B) of RESPA
20   by failing to reasonably investigate and adequately respond to Plaintiffs’ inquiries (Doc.
21   No. 9 ¶¶ 65–74.) Under RESPA, the servicer of a loan has an obligation to respond to
22   borrower inquiries. 12 U.S.C. § 2605(e). In the relevant part, RESPA states:
23         If any servicer of a federally related mortgage loan receives a qualified
           written request from the borrower (or an agent of the borrower) for
24
           information relating to the servicing of such loan, the servicer shall provide a
25         written response acknowledging receipt of the correspondence within 5 days
           (excluding legal public holidays, Saturdays, and Sundays) unless the action
26
           requested is taken within such period.
27
     Id. § 2605(e)(1)(A). “[A] borrower’s written inquiry requires a response as long as it (1)
28
     reasonably identifies the borrower's name and account, (2) either states the borrower's

                                                 8
                                                                                3:18-cv-02520-H-BGS
 1   “reasons for the belief . . . that the account is in error” or “provides sufficient detail to the
 2   servicer regarding other information sought by the borrower,” and (3) seeks “information
 3   relating to the servicing of the loan.” Medrano v. Flagstar Bank, FSB, 704 F.3d 661, 666
 4   (9th Cir. 2012) (quoting 12 U.S.C. § 2605(e)(1)(A)–(B)). Within 30 days of receipt of a
 5   qualified written request, the servicer must: (1) make appropriate corrections with written
 6   notification to the borrower; (2) after investigation, provide the borrower with a written
 7   explanation including the statement of reasons for which the servicer believes the account
 8   is correct and contact information for assistance; or (3) after investigation, provide the
 9   borrower with a written explanation explaining why the information requested is
10   unavailable and contact information for assistance. Id. § 2605(e)(2). For RESPA
11   violations, 12 U.S.C. § 2605(f) provides that “[w]hoever fails to comply with any
12   provision of this section shall be liable to the borrower for each such failure . . . .” 12
13   U.S.C. § 2605(f)(1).
14         “Numerous courts have read Section 2605 as requiring a showing of pecuniary
15   damages to state a claim.” Molina v. Wash. Mut. Bank, No. 09cv894, 2010 WL 431439,
16   at *7 (S.D. Cal. Jan. 29, 2010) (collecting cases); see also Eronini v. JP Morgan Chase
17   Bank NA, No. 08–55929, 2010 WL 737841, at *1 (9th Cir. Mar. 3, 2010) (“The district
18   court properly dismissed the action because Eronini suffered no damages as a result of
19   the alleged RESPA violation.”), Copeland v. Lehman Bros. Bank, FSB, No. 09cv1774,
20   2011 WL 9503, at *3–4 (S.D. Cal. Jan. 3, 2011), Espinoza v. Reconstruct Co., N.A ., No.
21   09cv1687, 2010 WL 2775753, at *4 (S.D. Cal. Jul. 13, 2010). “This pleading requirement
22   has the effect of limiting the cause of action to circumstances in which plaintiff can show
23   that a failure to respond or give notice has caused them actual harm.” Shepherd v. Am.
24   Home Mortg. Servs., Inc., No. 09–1916, 2009 WL 4505925, at *3 (E.D. Cal. Nov. 20,
25   2009) (citation omitted). Courts “have interpreted this requirement liberally.” Yulaeva v.
26   Greenpoint Mortg. Funding, Inc., No. 09–1504, 2009 WL 2880393, at *15 (E.D. Cal.
27   Sept. 9, 2009).
28   ///

                                                 9
                                                                                    3:18-cv-02520-H-BGS
 1         After considering the parties arguments, the Court concludes that Plaintiffs have
 2   failed to state a claim under RESPA. First, Plaintiffs allege a violation under 12 U.S.C. §
 3   2605(e)(2)(B) for failure to reasonably investigate in response to Plaintiffs’ inquiries.
 4   (Doc. No. 9 ¶¶ 68–69.) Plaintiffs allege that Defendant “failed to reasonably evaluate the
 5   Raikens for a loan modification.” (Doc. No. 9 ¶ 70.) However, this is not a valid claim
 6   under RESPA. Plaintiffs allege that they applied for a home loan modification six times.
 7   (Id. ¶ 25.) Plaintiffs allege that each of these applications was denied either as incomplete
 8   or for failure to meet the program requirements. (Id.) Based on the complaint, Defendant
 9   provided Plaintiffs with the reasoning for the denials. (Id.) Plaintiffs here had no right to
10   a loan modification, either under the loan contract or by law. See Mabry v. Superior
11   Court, 185 Cal. App. 4th 208, 223 (2010) (California Civil Code § 2923.6 does not
12   require lenders to provide loan modifications, but instead “merely expresses the hope that
13   lenders will offer loan modifications on certain terms.”). The Court is not in a position to
14   evaluate Defendant’s underwriting decisions, but rather, must evaluate the sufficiency of
15   Plaintiffs’ RESPA claims with regards to Defendant’s responses to qualified written
16   requests.
17         Plaintiffs allege two instances in which Cheryl Raiken provided written
18   correspondence to Defendant, which were both via email to Defendant’s employees. (Id.
19   ¶¶ 37–39.) The emails, dated January 18 and 25, 2018, both state: “I hereby request you
20   to provide me with the following documents as part of your inquiry into my HELOC
21   Loan [number] with Wells Fargo. As per our conversations, I understand you are doing
22   research into my complaints, which include improper actions and servicing of the loan. I
23   request that Wells Fargo halt the action of foreclosure during this time of review.” (Id.
24   ¶¶ 37–39.) In these emails, Plaintiffs requested documents and that Defendant halt
25   foreclosure proceedings. (Id.) However, Plaintiffs fail to allege whether Defendant
26   responded to these emails and the extent of any such response, leaving the Court unable
27   to analyze the sufficiency of any response. Plaintiffs only state that “[d]espite the
28   Raikens’ repeated requests for documents and complaints that Wells Fargo was

                                               10
                                                                                3:18-cv-02520-H-BGS
 1   erroneously foreclosing on their home, Wells Fargo pressed ahead with the foreclosure.”
 2   (Id. ¶ 40.) However, allegations that Defendant refused to halt foreclosure proceedings
 3   are insufficient to support a RESPA claim, especially considering that Defendant was
 4   acting within its rights under the loan contract. Further, Plaintiffs allege that if Defendant
 5   had reasonably investigated, it would “have discovered the underlying loan origination
 6   fraud.” (Id. ¶ 69.) However, the Ninth Circuit has held that “letters challenging only a
 7   loan’s validity or its terms are not qualified written requests that give rise to a duty to
 8   respond under § 2605(e).” Medrano, 704 F. 3d at 667.
 9         Second, Plaintiffs allege a violation under 12 U.S.C. § 2605(e)(2)(A) for
10   Defendant’s failure to correct errors on Plaintiffs’ account. (Doc. No. 9 ¶ 71.) This
11   section requires that following a borrower’s qualified written request, the servicer must
12   make appropriate corrections and provide the borrower written notification of the
13   corrections. 12 U.S.C. § 2605(e)(2)(A). But, Defendant was not in error—in recording
14   the notice of default and beginning foreclosure proceedings, Defendant was acting within
15   its rights under the loan contract because Plaintiffs were in default for failure to pay the
16   balloon payment. Thus, there was no error for Defendant to correct. Accordingly, the
17   Court concludes that Plaintiffs’ claim for RESPA violations should be dismissed.
18         C.     Breach of Contract
19         Plaintiffs allege that Defendant breached an implied contract when it recorded the
20   notice of default. (Doc. No. 9 ¶¶ 75–84.) Under California law, the elements of a claim
21   for breach of contract are: (1) the existence of a contract, (2) plaintiff’s performance or
22   excuse for nonperformance, (3) defendant’s breach, and (4) resulting damages to the
23   plaintiff. Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011). “The essential
24   elements of a contract are: [1] parties capable of contracting; [2] the parties’ consent; [3]
25   a lawful object; and [4] sufficient cause or consideration.” Lopez v. Charles Schwab &
26   Co., 118 Cal. App. 4th 1224, 1230 (2004) (citing Cal. Civ. Code § 1550). Further, “[a]n
27   essential element of any contract is the consent of the parties, or mutual assent.” Donovan
28   v. RRL Corp., 26 Cal. 4th 261, 270 (2001). “A court may resolve contractual claims on a

                                               11
                                                                                 3:18-cv-02520-H-BGS
 1   motion to dismiss if the terms of the contract are unambiguous.” Alta Devices, Inc. v. LG
 2   Elecs., Inc., 343 F. Supp. 3d 868, 878–79 (N.D. Cal. 2018) (citing Bedrosian v. Tenet
 3   Healthcare Corp., 208 F.3d 220 (9th Cir. 2000)).
 4         Here, Plaintiffs have failed to demonstrate any contractual breach by Defendant.
 5   As with Plaintiffs’ claim for slander of title, Plaintiffs’ breach of contract claim fails
 6   because Defendant’s action were consistent with its rights under the loan contract.
 7   Alleged oral agreements to modify the contract are not enforceable because modification
 8   to the loan contract must comport with the statute of frauds. See Secrest, 167 Cal. App.
 9   4th at 552–53. Plaintiffs argue that the contract was implicitly modified because
10   Plaintiffs’ partially performed or alternatively, based on written correspondence that
11   Plaintiffs received from Defendant. (Doc. No. 12 at 8–13.) Plaintiffs’ continued payments
12   following their failure to pay the balloon payment in reliance on Defendant’s employee’s
13   statements did not override the statute of frauds because Plaintiffs do not allege that they
14   received any memorandum stating the essential contract terms with reasonable certainty.
15   See Johnson, 2018 WL 807370 at *4. Additionally, written communications from
16   Defendant in the form of account statements and letters inviting Plaintiffs to apply for
17   Defendant’s home preservation programs in no way modified the parties’ existing
18   contract. Finally, the loan contract itself prohibits amendment by oral agreement. (RJN
19   Exh. B ¶ 23.) Therefore, the Court concludes that Plaintiffs’ claim for breach of contract
20   should be dismissed.
21         D.     Fraud
22         Plaintiffs assert a claim for fraud, alleging that Defendant maliciously recorded the
23   notice of default when Plaintiffs were not in default and concealed the fact that Plaintiffs
24   were making monthly payments in order to initiate foreclosure proceedings. (Doc. No. 9
25   ¶¶ 85–93.) Under California law, “[t]he elements of intentional misrepresentation, or
26   actual fraud, are: ‘(1) misrepresentation (false representation, concealment, or
27   nondisclosure); (2) knowledge of falsity (scienter); (3) intent to defraud (i.e., to induce
28   reliance); (4) justifiable reliance; and (5) resulting damage.’” Anderson v. Deloitte &

                                              12
                                                                                3:18-cv-02520-H-BGS
 1   Touche, 56 Cal. App. 4th 1468, 1474 (1997). Under Federal Rule of Civil Procedure 9, a
 2   plaintiff must plead fraud with particularity. “Rule 9(b)'s particularity requirement applies
 3   to state-law causes of action.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103 (9th
 4   Cir. 2003). “Averments of fraud must be accompanied by ‘the who, what, when, where,
 5   and how’ of the misconduct charged.” Id. at 1106 (quoting Cooper v. Pickett, 137 F.3d
 6   616, 627 (9th Cir. 1997)). “‘[A] plaintiff must set forth more than the neutral facts
 7   necessary to identify the transaction. The plaintiff must set forth what is false or
 8   misleading about a statement, and why it is false.’” Id. at 1106 (quoting Decker v.
 9   GlenFed, Inc. (In re GlenFed, Inc. Sec. Litig.), 42 F.3d 1541, 1548 (9th Cir. 1994)).
10   “While statements of the time, place and nature of the alleged fraudulent activities are
11   sufficient, mere conclusory allegations of fraud” are not. Moore v. Kayport Package
12   Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989).
13         Here, Plaintiffs fail to show any fraud by Defendant, which acted in accordance
14   with the parties’ loan contract and Plaintiffs’ outstanding debt. The parties are in
15   agreement that the loan contract provides a balloon payment provision and Plaintiffs did
16   not pay the balloon payment due February 20, 2014. (Doc. Nos. 9 ¶¶ 11–13, 45; 10-1 at
17   11; RJN Exh. B. ¶ 3.) Therefore, under the loan contract, Plaintiffs were in default for
18   failure to make this payment, and Defendant acted within its rights to issue the notice of
19   default and initiate foreclosure proceedings. (RJN Exh. B ¶¶ 14–15.) Plaintiffs argue that
20   the notice of default was fraudulent because Defendant concealed that Plaintiffs had
21   continued to make their monthly payments. (Doc. No. 9 ¶¶ 85–93.) However, these
22   monthly payments do not remedy Plaintiffs’ default for failure to pay the balloon
23   payment due on February 20, 2014 under the loan contract. Plaintiffs also argue that the
24   amount due on the notice of default should be zero. (Doc. No. 12 at 23.) But, in their
25   complaint, Plaintiffs state that as of October 2017, they owed $53,158.70, (Doc. No. 9
26   ¶ 21), which is entirely consistent with the amount owed from the notice of default, (RJN
27   Exh. G at 1). Accordingly, the Court concludes that Plaintiffs’ claim for fraud should be
28   dismissed.

                                               13
                                                                                3:18-cv-02520-H-BGS
 1         E.      Intentional Infliction of Emotional Distress
 2         Plaintiffs assert a claim for intentional infliction of emotional distress concerning
 3   their interactions with Defendant. (Doc. No. 9 ¶¶ 94–101.) The elements of a cause of
 4   action for intentional infliction of emotional distress are: (1) extreme and outrageous
 5   conduct by defendant; (2) intention to cause or reckless disregard of the probability of
 6   causing emotional distress; (3) severe emotional suffering; and (4) actual and proximate
 7   causation of the emotional distress. Cole v. Fair Oaks Fire Protection Dist., 43 Cal. 3d
 8   148, 155 n.7 (1970). For conduct to be extreme and outrageous it must be “so extreme as
 9   to exceed all bounds of that usually tolerated in a civilized community.” Cervantez v. J.C.
10   Penney Co., 24 Cal. 3d 579, 593 (1979). “Liability ‘does not extend to mere insults,
11   indignities, threats, annoyances, petty oppressions, or other trivialities.’” Molko v. Holy
12   Spirit Assn., 46 Cal. 3d 1092, 1122 (1988). “Whether a defendant’s conduct can
13   reasonably be found to be outrageous is a question of law that must initially be
14   determined by the court; if reasonable persons may differ, it is for the jury to determine
15   whether the conduct was, in fact, outrageous.” Berkley v. Dowds, 152 Cal. App. 4th 518,
16   534 (2007).
17         Here, Plaintiffs’ claim for intentional infliction of emotional distress fails because
18   Defendant’s actions were not extreme and outrageous. “An assertion of legal rights in
19   pursuit of one's own economic interests does not qualify as ‘outrageous’ under this
20   standard.” Yu v. Signet Bank/Va., 69 Cal. App. 4th 1377, 1398 (1999) (citations
21   omitted). Defendant was acting consistent with its rights the loan contract—Plaintiffs
22   were in default for failure to pay the balloon payment, and Defendant acted in accordance
23   by recording the notice of default and instituting foreclosure proceedings. Defendant’s
24   actions with regards to the home preservation programs also were not outrageous—
25   Defendant invited Plaintiffs to apply for such programs, Plaintiffs applied, and Defendant
26   denied such applications as incomplete or for failure to qualify for the programs’
27   requirements. Additionally, Plaintiffs have not alleged facts that show that Defendant
28   intended to cause or disregarded the possibility of causing emotional distress. See Mehta

                                              14
                                                                                3:18-cv-02520-H-BGS
 1   v. Wells Fargo Bank, N.A., 737 F. Supp. 2d 1185, 1204 (S.D. Cal. 2010). Plaintiffs’
 2   claim fails because Plaintiffs do not allege any conduct by Defendant that falls “outside
 3   that generally accepted in loan servicing and/or foreclosure . . . .” Dougherty v. Bank of
 4   Am., N.A., No. 2:15-CV-01226-TLN-DB, 2018 WL 1518574, at *9 (E.D. Cal. Mar. 28,
 5   2018) (citing Flores v. EMC Mortg. Co., 997 F. Supp. 2d 1088, 1124 (E.D. Cal. Feb. 18,
 6   2014)). Thus, the Court concludes that Plaintiffs claim for intentional infliction of
 7   emotional distress should be dismissed.
 8         F.     Financial Elder Abuse
 9         Plaintiff Cheryl Raiken brings a claim for financial elder abuse. (Doc. No. 9
10   ¶¶ 117–134.) California Welfare & Institutions Code § 15610.30 imposes liability on
11   anyone who “[t]akes, secretes, appropriates, obtains, or retains real or personal property
12   of an elder or dependent adult for a wrongful use or with intent to defraud, or both” or
13   who assists in such action. The statute provides for recovery of compensatory damages as
14   well as attorney fees and costs. Id. § 15657.5.
15         Here, Plaintiffs have failed to demonstrate that Defendant took any property of
16   Cheryl Raiken for wrongful use or with intent to defraud. “It is simply not tortious for a
17   commercial lender to lend money, take collateral, or to foreclose on collateral when a
18   debt is not paid. . . . [A] commercial lender is privileged to pursue its own economic
19   interests and may properly assert its contractual rights.” Stebley v. Litton Loan Servicing,
20   LLP, 202 Cal. App. 4th 522, 528 (2011) (quoting Sierra–Bay Fed. Land Bank Assn. v.
21   Superior Court, 227 Cal. App. 3d 318, 334–335 (1991)). In recording the notice of
22   default and initiating foreclosure proceedings, Defendant was acting within its rights
23   under the loan contract. “Foreclosing on a home is not actionable merely because it
24   requires the former owner to move out.” Stebley, 202 Cal. App. 4th at 528 (citations
25   omitted). Further, Plaintiffs fail to show how their alleged unpleasant experiences
26   navigating Defendant’s loan modification application process would constitute Defendant
27   taking property for wrongful use or with intent to defraud. Finally, Defendant never took
28   or obtained Plaintiffs’ real property because Plaintiffs sold the home prior to foreclosure.

                                               15
                                                                                3:18-cv-02520-H-BGS
 1   (See Doc. No. 9 ¶ 41; RJN Exh. G.) Therefore, the Court dismisses Plaintiff Cheryl
 2   Raiken’s claim for financial elder abuse.
 3         G.    Violations of California’s FAL and UCL
 4         Plaintiffs’ cause of action under California’s FAL alleges that Defendant’s letters
 5   regarding its loan modification and home preservation programs were fraudulent because
 6   Plaintiffs were unable to access such programs. (Doc. No. 9 ¶¶ 102–111.) Plaintiffs’ UCL
 7   claim is derivative of its other claims. (Id. ¶¶ 112–116.) California’s FAL prohibits any
 8   “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17500.
 9   The UCL prohibits “any unlawful, unfair or fraudulent business act or practice and
10   unfair, deceptive, untrue or misleading advertising.” Id. § 17200. Under these California
11   statutes, conduct is deceptive or misleading if it is likely to deceive an ordinary
12   consumer. Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008).
13   “California courts . . . have recognized that whether a business practice is deceptive will
14   usually be a question of fact not appropriate for decision on demurrer.” Id. at 939; accord
15   Linear Tech. Corp. v. Applied Materials, Inc., 152 Cal. App. 4th 115, 134–35 (2007).
16   However, dismissal is appropriate if a court determines that as a matter of law, members
17   of the public are not likely to be deceived. Pelayo v. Nestle USA, Inc., 989 F. Supp. 2d
18   973, 978 (C.D. Cal. Oct. 25, 2013). A plaintiff must show “more than a mere possibility
19   that the advertisement might conceivably be misunderstood by some few consumers
20   viewing it in an unreasonable manner. Rather, the phrase indicates that the ad is such that
21   it is probable that a significant portion of the general consuming public or of targeted
22   consumers, acting reasonably in the circumstances, could be misled.” Lavie v. Procter &
23   Gamble Co., 105 Cal. App. 4th 496, 508 (2003).
24         Here, Plaintiffs’ FAL claim fails because Plaintiffs have failed to show unfair,
25   deceptive, or misleading letters from Defendant regarding its loan modification and home
26   preservation programs. See Cal. Bus. & Prof. Code § 17500. No reasonable consumer
27   could interpret Defendant’s letters inviting Plaintiffs to apply for its loan modification
28   and home preservation programs as a guarantee of admittance to such programs or

                                                 16
                                                                               3:18-cv-02520-H-BGS
 1   modification of the existing loan contract. Defendant’s letters merely described the
 2   programs and instructed Plaintiffs to call Defendant in order to “determine what option is
 3   best to help overcome the home equity challenges.” (Doc. No. 9 ¶¶ 106–108.) Upon
 4   receiving these letters, Plaintiffs in fact applied for the programs and were denied because
 5   their applications were incomplete or they did not qualify for the programs. (Id. ¶ 25.)
 6   Therefore, Plaintiffs have failed to show “that it is probable that a significant portion of
 7   the general consuming public or of targeted consumers, acting reasonably in the
 8   circumstances, could be misled.” Lavie, 105 Cal. App. 4th at 508.
 9         Plaintiffs’ UCL claim is derivative of Plaintiffs’ other claims and therefore,
10   similarly fails for failure to show any fraudulent, unfair, or unlawful conduct by
11   Defendant. Accordingly, the Court concludes that Plaintiffs have failed to plead causes of
12   action under California’s UCL and FAL.
13                                          Conclusion
14         For the foregoing reasons, the Court grants Defendant’s motion to dismiss, and the
15   Court dismisses Plaintiffs’ complaint without prejudice. The Court grants Plaintiffs leave
16   to amend, if they can do so to cure the deficiencies noted in this order, on or before
17   March 20, 2019.
18         IT IS SO ORDERED.
19   DATED: February 20, 2019
20
                                                   MARILYN L. HUFF, District Judge
21                                                 UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                              17
                                                                                3:18-cv-02520-H-BGS
